UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4351


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PABLO RIVERA-MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cr-00014-TMC-1)


Submitted:   October 15, 2013             Decided:   November 5, 2013


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. William N. Nettles, United States
Attorney, Max B. Cauthen, III, Assistant Attorney General,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pablo Rivera-Martinez pled guilty to illegal reentry

by a previously deported alien, 8 U.S.C. § 1326(a) (2006).                                 His

Guidelines      range      was     41-51   months,      and   he    was    sentenced         to

forty-one months in prison.                  Rivera-Martinez appeals, arguing

that the district court erred because it failed to explain why

it rejected his request for a lower sentence.                      We affirm.

               We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                Gall v. United States, 552 U.S.
38, 51 (2007).           As part of this review, we must consider whether

the district court adequately explained the selected sentence.

Id.      In this regard, the district court “must place on the

record    an    individualized           assessment     based      on    the       particular

facts of the case.”              United States v. Carter, 564 F.3d 321, 330

(4th   Cir.     2009)      (internal       quotation     marks      omitted).           If   a

defendant       “presents         nonfrivolous       reasons”        for       a     sentence

different than the one imposed, the court is expected to provide

at least a “brief explanation” of the reasons for rejecting the

defendant’s request.              Rita v. United States, 551 U.S. 338, 357

(2007).

               We   hold    that    the    district     court      did    not      abuse   its

discretion          in      imposing        the      presumptively              reasonable,

within-Guidelines            sentence.             See        United           States        v.

Mendoza-Mendoza,           597 F.3d 212,   216    (4th      Cir.     2010).           In

                                             2
selecting    the    sentence,      the    district        court     carefully       applied

various    18    U.S.C.   § 3553(a)       (2006)        sentencing     factors.         The

court took into account Rivera-Martinez’s “significant” criminal

history,     the    circumstances          of     the        instant       offense,     his

demonstrated lack of respect for the laws of this country, and

the need for the federal government to protect the integrity and

sovereignty of its borders.

             Rivera-Martinez         asked       for     a     sentence       below     the

Guidelines range based on his claimed need to provide for his

five children, who reside in Mexico.                    The district court stated

that it sympathized with Rivera-Martinez’s desire to support his

children.        However,    the   court        found    that,      based    on   all   the

circumstances,      a     sentence       within     the      Guidelines       range     was

appropriate.

            We     conclude    that       the     district         court    sufficiently

explained its decision to sentence Rivera-Martinez within the

properly calculated Guidelines range.                     It is apparent that the

court considered but rejected the request for a variant sentence

upon the determination that, on balance, application of various

sentencing      factors     warranted     a     forty-one-month        sentence.         We

also hold that the within-Guidelines sentence was procedurally

and substantively reasonable, and we accordingly affirm.                                We

dispense     with    oral     argument        because        the    facts     and     legal



                                           3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4